Citation Nr: 0522883	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-19 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than June 16, 1998, 
for the assignment of a 60 percent rating for service-
connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD


J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from November 1971 to 
June 1972, and from January 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Honolulu, 
Hawaii, Regional Office (RO) that granted an increased 
evaluation of 60 percent for degenerative joint 
disease/exostosis of the cervical spine, effective on June 
16, 1998 but denied entitlement to increased evaluation 
retroactively to 1975.

Appellant testified before the undersigned Member of the 
Board in a Travel Board hearing in April 2005.  A transcript 
of that testimony has been associated with the file.  At the 
time of that hearing, the issue was framed as including 
entitlement to a rating higher than 40 percent for the period 
beginning April 17, 1996 and higher than 10 percent for the 
period prior to that date.  Now having had the opportunity to 
thoroughly review the claims file, the Board determines that 
the correct issue is as stated on the preceding page.  

During his testimony, appellant raised a general claim that 
all the rating decisions in regard to this disability, from 
his initial rating of 10 percent in 1975 up to the recent 
grant of 60 percent, were clearly and unmistakably erroneous.  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE, stating that such is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad- brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non- specific claim of error meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  The 
issue of clear and unmistakable error (CUE) in the series of 
RO rating decisions in this case has not yet been adjudicated 
and is not before the Board.  Under the facts presented, the 
Board finds, however, that such is not inextricably 
intertwined with the issue already developed for appellate 
review.  The issue of CUE is hereby referred to the Agency of 
Original Jurisdiction to allow the veteran the opportunity to 
plead specific errors of fact or law, prior to further RO 
action.


FINDINGS OF FACT

1.  Appellant was granted service connection for residuals of 
cervical spine surgery by a rating decision in May 1975.  The 
initial disability rating assigned was 10 percent, effective 
January 1, 1975.  Appellant did not appeal the initial rating 
within one year, and the initial rating became final.    

2.  The original rating of 10 percent was continued by rating 
decisions in December 1975, June 1977, November 1982, July 
1983, August 1989, and February 1993.  Appellant did not 
appeal these decisions within one year, and each became final 
in turn.  

3.  Appellant's rating was increased to 40 percent by a 
rating decision in August 1996.  Appellant did not appeal 
that rating within one year, and it became final.  

4.  Following the August 1996 rating decision, there was no 
claim for increased rating, formal or informal, until June 
16, 1998.  

5.  Evaluation of 40 percent disabling was continued by 
rating decisions in December 1998 and July 2000.  

6.  There is no evidence that appellant's disability 
increased in severity between August 1996, the date of the 
unappealed rating decision that awarded a 40 percent 
disability, and June 16, 1998, the effective date of 
appellant's 60 percent rating.  

CONCLUSION OF LAW

Appellant is not entitled to an effective date prior to June 
16, 1998, for the assignment of a 60 percent rating for 
service-connected cervical spine disorder.
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in September 2000.  The rating 
decision under appeal, which granted increased rating but not 
retroactive increase, was issued in February 2002.  Prior to 
the rating decision, RO sent appellant duty-to-assist letters 
in February 2001, August 2001, and January 2002.  None of 
these three duty-to-assist letters expressly satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in May 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and those private 
medical providers that appellant identified as having 
potentially relevant evidence for development.  Although 
appellant was incarcerated and therefore not available for 
medical examination, VA arranged to have appellant examined 
by a physician at the corrections facility for rating 
purposes.  Finally, appellant was afforded a hearing before 
the Travel Board in which to present evidence and argument in 
his own behalf.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




II.  Factual Background

Appellant's service medical records are on file and reveal 
that he received treatment throughout 1974 for increasing 
complaints of neck pain.  When seen in January, February and 
August 1974 he denied history of trauma.  In September 1974 
he reported that the only trauma he could remember was a 
motorcycle accident in 1969 or 1970 (prior to service) when 
he was thrown off, dislocating his right shoulder.  He was 
unsure if his neck was injured at that time.  In November 
1974 appellant underwent surgery for removal of an exostosis 
at the C5 level; there was no antecedent trauma.  He reported 
a 7 month history of pain and a popping sensation in the 
midportion of the cervical spine.  Appellant's separation 
physical in December 1974 recorded the history of the surgery 
but noted that the wound was well healed and listed the spine 
as "normal" at time of discharge.

Appellant submitted a claim for service connection for 
cervical spine spur removal in December 1974.  He stated at 
that time that his neck problems began while typing in 
military service.  He had a VA medical examination in April 
1975 in which he reported that the neck pain was still 
present.  On examination, his range of motion was forward 
flexion to 60 degrees, backward extension to 45 degrees, 
lateral flexion to 35 degrees, and rotation to 50 degrees; 
there was tenderness in the cervical area.  X-ray of the 
cervical spine showed no current fracture or dislocation.  A 
rating decision of May 1975 granted service connection for 
surgery of the cervical spine and assigned a 10 percent 
rating for recurrent pain.  

Appellant submitted a request for increased rating in excess 
of 10 percent in November 1975.  In support, he submitted a 
letter from Dr. R.J.W., a private physician, stating that Dr. 
R.J.W. had examined appellant in April 1975 in conjunction 
with appellant's complaint of current occasional pain and 
"click" in the neck.  On examination, he had full range of 
motion, there was no deformity, no loss of motion in the 
upper extremities, intact sensation, equal grip strength 
bilaterally, and unimpaired tendon reflexes; X-rays of the 
cervical spine showed slight loss of the usual lordotic 
curvature but were otherwise unremarkable.  Dr. R.J.W.'s 
impression was possible sprain of the cervical spine.  Dr. 
R.J.W. prescribed home traction and pain medication.   RO 
issued a rating decision in December 1975 continuing the 
current (10 percent) rating.  No appeal was filed to either 
the May 1975 or December 1975 rating decisions and they 
became final.

Appellant had a VA routine medical examination in May 1977.  
He reported current right shoulder pain, headaches, left arm 
weakness, and low back pain; protracted work would cause a 
combination of pain in the left shoulder, low back, and 
cervical spine.  The examiner noted that range of motion in 
the neck was normal in degree and without symptoms, although 
there was some soreness of the cervical vertebrae from mild 
palpation.  RO issued a rating decision in June 1977 
continuing the current (10 percent) evaluation.  Appellant 
submitted a Notice of Disagreement (NOD) in regard to the 
June 1977 rating decision, but he did not thereafter perfect 
his appeal by timely filing a substantive appeal.

Appellant submitted a request for increased rating in excess 
of the current (10 percent) rating in September 1982.  He had 
a VA neurological examination in October 1982 in which he 
reported recurrent spinal pain and headaches.  The 
neurological examiner noted some limitation of motion of the 
cervical spine but no weakness or atrophy, sensory status 
intact to all modalities, and reflexes equal and active 
bilaterally.  Appellant also had a VA orthopedic examination 
in October 1982 in which the examiner noted that appellant's 
range of motion for the cervical spine was free, full, 
unrestricted and painless.  There was no pain produced on 
percussion and no evidence of spasm.  Appellant walked with a 
normal gait, showed no apparent distress, and stood without a 
tilt to the head.  The orthopedic and neurological examiners 
each diagnosed postoperative residuals of surgical excision 
of an exostosis of C5.  RO issued a rating decision in 
November 1982 continuing the current (10 percent) rating.  
Appellant was notified of the decision but did not appeal.

Appellant submitted a request for increased evaluation in 
excess of the current (10 percent) rating in March 1983.  RO 
obtained a VA X-ray report dated January 1983 showing normal 
cervical lordosis, no signs of disc space narrowing or 
significant arthritis, and impression of "negative cervical 
spine."  A subsequent VA X-ray dated February 1983 stated 
that the cervical spine study showed arthritic changes.
RO issued a rating decision in July 1983 that continued the 
current (10 percent) rating.  Appellant did not appeal that 
rating decision.

Appellant had VA inpatient treatment for polysubstance abuse 
in July 1989.  He reported that he had sustained a neck 
injury.  During that inpatient treatment appellant was 
provided with medication for neck pain.  It was noted that 
the veteran was an avid golfer and weight lifter.  RO issued 
a rating decision in August 1989 continuing the current (10 
percent) rating.  Appellant did not appeal that rating 
decision.

The file contains a VA X-ray report of September 1989 showing 
an impression of early osteoarthritis of the cervical spine.  
A subsequent VA orthopedic consultation note dated November 
1989 shows that appellant reported that his cervical spine 
problem began with pull-ups performed in service, when he 
felt something "snap" in his neck.  He claimed that the 
subsequent in-service surgery for bone spurs made no 
difference to his symptoms.  On examination there was mild 
limitation of motion of lateral flexion and rotation, and 
moderate limitation of motion of forward flexion.  There was 
no tenderness of the cervical spine.  The examining physician 
considered appellant's arthritis of the cervical spine to 
possibly be consequent to the aging process; the physician 
did not believe appellant had a substantial clinical problem 
in relation to the neck but rather was pursuing complaints of 
neck pain for secondary gain and to obtain drugs.  The 
physician further noted that the decision to perform surgery 
15 years earlier, in retrospect, was a questionable one.  

Appellant submitted a request for increased evaluation in 
excess of the current (10 percent) rating in August 1991.  
Appellant had a VA medical examination in May 1992 during 
which he reported that he had been injured in a military 
vehicle accident in 1974, prior to his surgery for cervical 
bone spur.  On examination, appellant's range of motion was 
flexion to 40 degrees, extension to 30 degrees, lateral 
bending to 20 degrees bilaterally, and rotation 30 degrees 
left and 50 degrees right.  There was tenderness in the 
muscles in the region of C6 and C7.  A concurrent VA X-ray in 
May 1992 showed an impression of mild disc degeneration at 
the C5 and C6 interspace levels.  The examiner's diagnosis 
was post-exostosis C5, and post-traumatic and migraine 
headaches.  RO issued a rating decision in February 1993 
continuing the current (10 percent) rating.  Appellant was 
notified of the decision but did not appeal.

Appellant submitted a claim for increased rating in excess of 
10 percent in April 1996.  He had a VA medical examination in 
May 1996 during which he complained of headaches before and 
after in-service surgery.  Appellant had no postural 
abnormalities.  His range of motion was forward flexion to 30 
degrees, backward extension to 20 degrees, left and right 
lateral flexion to 30 degrees, left rotation to 40 degrees, 
and right rotation to 50 degrees, with pain on range of 
motion.  Appellant complained subjectively of tingling in the 
right upper extremity.  Concurrent X-rays showed degenerative 
changes in C5-6 and C6-7, progressive since August 1993.  
Electromyography (EMG) showed mild C5 radiculopathy.  Based 
on these examinations, RO issued a rating decision in August 
1996 that increased the rating to 40 percent.  Appellant did 
not appeal that rating decision.

During the period following the August 1996 rating decision, 
until the claim for increase filed on June 16, 1998, the 
veteran's communications with VA consisted of inquires about 
the proper rate of compensation he was to be paid during his 
incarceration.  

Appellant filed a request for rating in excess of 40 percent 
on June 16, 1998.  At that time he submitted a copy of a 
September 1997 magnetic resonance image (MRI) from a private 
hospital, showing degenerative changes of the cervical spine 
with narrowing at C3-4, C5-6, and C6-7.  There was disc bulge 
at C2-3 and C4-5, and broad disc protrusion at C6-7.  Other 
than complaints of pain in the neck, right shoulder and arm, 
symptoms were not recorded, nor were objective findings such 
as range of motion.  

A VA examiner noted in November 1998 that the veteran was 
incarcerated and could not be directly examined by VA; 
reference was made to the 1997 MRI provided by the Texas 
Department of Corrections.  The RO issued a rating decision 
in December 1998 that continued the current (40 percent) 
evaluation.  Appellant was notified of the rating decision 
but did not appeal.

The file contains a report by Dr. K.H.T., a private 
physician, dated June 1999.  Dr. K.H.T. stated that appellant 
had been on multiple-times-three anti-inflammatories without 
success.  On examination, deep tendon reflexes appeared to be 
physiologic and strength was symmetric.  The impression was 
cervical neck degenerative joint disease related to trauma 
and previous neck surgery, with (1) long-term paresthesias of 
the upper extremities, (2) chronic intractable pain 
consequent to those paresthesias, and (3) hypertension.   

Appellant submitted another request for increased rating in 
excess of 40 percent in July 1999.  Appellant was scheduled 
for a VA medical examination, but he cancelled the 
examination because he was still incarcerated.  Appellant 
stated that he would resubmit his claim after he was released 
from prison.  

The file contains a private MRI report dated June 2000 that 
provided an impression of multilevel degenerative changes 
extending from C3 to T1, with mild-to-moderate central canal 
stenosis throughout this level but most significant at the 
C6-7 level.  The file also contains a private bone scan 
report dated June 2000 that provided an impression of 
increased radionuclide accumulation in the mid and lower 
cervical spine consistent with degenerative disc disease and 
facet osteoarthritis.

RO issued a rating decision in July 2000 continuing the 40 
percent evaluation; appellant did not appeal that rating 
decision.

The file contains a letter from Dr. B.S., a private 
physician, dated August 2000.  Commenting on the MRI report 
in June 2000 cited above, Dr. B.S. stated that the mild disc 
bulge at C2-3 level was certainly not responsible for 
appellant's current symptoms.  Dr. B.S. could not assess 
whether there had been interval progression.      

Appellant submitted the instant request for increased rating 
in excess of 40 percent in September 2000.  Appellant's 
request asserted he had been misdiagnosed in service, and 
that he should have been afforded spinal fusing and therapy 
traction 1974 rather than the unnecessary removal of cervical 
bone spur.  Appellant accordingly requested increased rating 
retroactive to 1975.

The file contains a number of fill-in-the-blank lay 
statements from persons asserting personal knowledge of 
appellant and asserting that appellant had been in continuous 
neck pain, and had been regularly seeking medical treatment 
for that neck pain, since his cervical spine surgery.  The 
forms are all dated October and November 2000.  Mr. or Ms. 
J.E.O. asserted knowing the veteran since 1954, Mr. J.S.B. 
since 1960, Mr. G.J.B. since 1972, Mr. D.W.L. since 1976, Ms. 
J.K. since 1995, Mr. J.C.R. since April 1996, Mr. F.U. since 
May 1997, and Mr. G.B. since January 1999.   

The file contains a consultation report from Dr. T.K.P., a 
private physician, dated May 2001.  Appellant complained of 
current pain from the neck to the arm and shoulder, with a 
twitching extending to the triceps and the middle finger on 
the right.  Appellant also complained of increased pain with 
turning the head to the left.  On examination, range of 
motion of the neck was limited to 10 degrees extension, 30 
degrees flexion, right lateral rotation 60 degrees, and left 
lateral rotation 45 degrees.  Motor strength was normal.  
Sensory examination was globally diminished on the right 
compared to the left.  Dr. T.K.P.'s impression was possible 
C-7 radiculopathy.

The file contains a private MRI report conducted in June 
2001.  The interpreter's impression was extensive 
degenerative joint disease, with neural foraminal compromise 
at C3-4, C4-5, C5-6, and C6-7.

The file contains a subsequent consultation report from Dr. 
T.K.P. dated July 2001 in which appellant complained of neck 
and arm problems, headaches, and numbness of the tip of the 
tongue.  He also complained of back pain with radiation down 
to the buttocks, thigh, and calf of the right side since 
April.  A private MRI report in May 2001 reportedly found 
spondylosis at multiple levels.  On examination, appellant 
continued to have good strength throughout.  Dr. T.K.P.'s 
impression was cervical spondylosis, affecting multiple 
levels but not to a marked degree.

Appellant had a VA medical examination in December 2001.  
Since appellant was incarcerated at the time, the examination 
consisted of a chart review, and the examiner deferred to the 
examination conducted by Dr. T.K.P. as described above.  The 
examiner's impression was degenerative joint disease of the 
neck and some degenerative disk disease as shown by MRI, with 
age-related complications.

RO issued a rating decision in February 2002 that increased 
the disability rating to 60 percent.  The assigned effective 
date for the rating was June 16, 1998, based on RO's 
determination that the claim had been kept open since that 
time.

A November 2004 entry in VA records reflects that the veteran 
stated that his neck injury occurred in service, while 
traveling at high speed down a hill in a military vehicle.  
The veteran claimed to have been jostled.

The file contains a letter from Dr. R.L.S., a private 
physician, dated December 2004.  The letter states that Dr. 
R.L.S. examined appellant in December 2004.  Appellant stated 
that he was injured during an accident in the military, and 
that in 1974 he underwent a posterior cervical laminectomy.  
Despite the surgery, appellant continued to have pain in the 
neck and arms.  Appellant had MRI of the cervical spine in 
1997, 2000, and 2001 in various places, which showed 
extensive degenerative disc disease with neural foraminal 
compromise at C3-4, C4-5, C5-6, and C6-7, with some central 
canal stenosis.  Various neurosurgeons had examined appellant 
and recommended continued conservative treatment.  Appellant 
had been advised to undergo surgery to fuse the entire 
cervical spine, but with no guarantee that this would 
alleviate the pain.  Finally, Dr. R.L.S. opined that is fully 
100 percent disabled due to his orthopedic condition, which 
in turn is due to appellant's in-service "accident," since 
there was no evidence that he had other injury.

RO issued a rating decision in January 2005 granting Total 
Disability for Individual Unemployability (TDIU) effective 
November 2004.

Appellant testified in a Travel Board hearing in April 2005.  
Appellant stated that he went to VA for evaluation in 1975; 
VA took an X-ray, found nothing wrong, and sent appellant 
home with a 10 percent disability (Transcript, pg. 6).  For 
years thereafter, VA continued to take X-rays of appellant's 
neck and continued to find nothing wrong (Transcript, pg. 6).  
Appellant had problems with nerve pinching from the time of 
his in-service surgery, and those problems were not relieved 
by VA treatment after appellant's discharge (Transcript, pg. 
7).  Appellant had a private MRI in 1997 that showed severe 
narrowing around the nerves consequent to trauma, which the 
veteran described as a whiplash injury from the "accident" 
and this was appellant's first indication of the seriousness 
of his disability (Transcript, pg. 7).

Appellant testified that his cervical spine symptoms included 
pain, burning, irritation, headaches, twitching of the 
muscles, and pinching of the nerves; these symptoms have not 
changed during the period that appellant was rated as 10 
percent, 40 percent, and 60 percent disabled (Transcript, pg. 
8-9).  

Appellant testified that he believes he should have been 
given MRI as diagnostic earlier by VA, rather than a series 
of X-rays (Transcript, pg. 11).  He also stated that he 
believes the rating decision in 1975 that granted an initial 
rating of 10 percent was clearly and unmistakably erroneous 
because the evidence of record at the time showed that he 
should have received a higher rating (Transcript, pg. 12).  
Appellant believes that all of the rating decisions, from the 
time of the initial rating to the rating decision that 
granted 60 percent, were clearly and unmistakably erroneous 
(Transcript, pg. 13).  

Appellant testified that from his discharge in 1974 until 
1997, the only diagnostic tool used in his case was X-rays 
(Transcript, pg. 15).  During that time his treatment 
consisted of pain medication beginning in 1992 (Transcript, 
pg. 16).   
  
II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

For increased disability ratings, the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim for 
increased rating is received by VA within one year of such 
date; otherwise, the effective date of increased rating is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2004); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).  
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2004).  
The date of receipt of examination reports, clinical records, 
and transcripts of records from a non-VA governmental 
hospital will be accepted as the date of receipt of a claim 
if submitted by or on behalf of the veteran and entitlement 
is shown.  38 C.F.R. § 3.157(b)(3) (2004).

There is a legal distinction between a claim for an 
"initial" rating and an "increased" rating claim; an 
appeal from an initial assignment of a disability rating 
requires review of the entire time period involved, and 
contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Appellant argues, in 
essence, that he should have been granting a higher initial 
rating in 1975. 
However, as noted below, the initial rating has become final, 
and "staged ratings" under the Fenderson precedent are not 
for application in this case.


A finally adjudicated claim is one that has become final by 
the expiration of one year after the date of notice of 
disallowance.  38 C.F.R. § 3.160(d) (2004).  A claimant who 
fails to file a substantive appeal in a timely manner is 
statutorily barred from appealing the RO decision.   Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  An appeal requires a 
notice of disagreement on behalf of a claimant and a 
substantive appeal after a Statement of the Case is provided.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  
If no appeal is filed within the time limit provided, the 
determination becomes final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.302 (2004).  

Based on careful review of the history of this claim, the 
Board finds that there is no basis on which to reopen and 
review the period prior to August 1996, the date of the 
unappealed rating decision that awarded a 40-percent 
disability rating.  There are three possible bases for 
reopening a finally-decided claim.  (1) Clear and 
unmistakable error. 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. § 
3.105(a). (2) New and material evidence.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156.  (3) Change in applicable law entitling a 
claimant to de novo review even though essentially the same 
facts as the previously-adjudicated claim.  Routen v. West, 
142 F.3d 1434, 1441-2 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-9 
(1993).  None of those three situations apply in this case, 
and the Board finds that the period legally appropriate for 
appellate review is the period between August 1996 (the date 
of the unappealed decision awarding 40 percent disability) 
and June 1998 (the effective date of the current 60-percent 
rating).   
 
In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The Board has therefore carefully reviewed 
the entire C-file, to include the service medical record and 
all post-service lay and medical records.  However, as noted 
above, the actual period under appellate review is the period 
between August 1996 and June 1998, and the discussion that 
follows will accordingly focus on medical evidence pertaining 
to that period.  

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  VA must 
consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2004).  Functional loss due to pain is to be 
rated at the same level as functional loss when flexion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2004). 

Diseases and injuries of the spine are rated under 38 C.F.R. 
§ 4.71a.  The rating criteria for application are those that 
were in effect in February 2002, the date on which the higher 
rating was granted, and before.  Changes to the rating 
criteria subsequent to February 2002 are not for application, 
since he issue of increased rating in excess of 60 percent 
has not been raised on appeal.

RO rated appellant's disability under Diagnostic Code 5293 
(intervertebral disc syndrome).  The only other potential 
diagnostic code for application was Diagnostic Code 5290 
(limitation of motion, cervical spine), for which the highest 
possible rating was 40 percent.  Rating under Diagnostic Code 
5287 (ankylosis of the cervical spine) is not appropriate 
because there is no evidence that the spine is ankylosed.

The rating criteria for Diagnostic Code 5293 that were in 
effect on and prior to September 2002 were as follows.  For a 
rating of 40 percent (the current rating): severe symptoms 
with recurring attacks and intermittent relief.  For a rating 
of 60 percent (the highest schedular rating): pronounced 
symptoms, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

Applying the medical evidence of record to the rating 
criteria above, the Board finds that appellant's condition 
did not approximate the 60 percent rating prior to June 1998, 
nor is there any evidence that the higher rating was 
ascertainable during the prior year.  There was no evidence 
of sciatic neuropathy, and neither objective nor subjective 
manifestations of pain that approximated the higher rating.

Based on the analysis above, the Board finds that an 
effective date earlier than June 16, 1998, the date of claim 
for increase, for a rating of 60 percent is not warranted.

At this point the Board addresses appellant's testimony that 
his symptoms over the years have not changed markedly, and 
his consequent conclusion that he must have been entitled to 
his current 60 percent rating at a much earlier date.  The 
Board finds that the medical evidence clearly shows that 
appellant's cervical spine disorder has not been static, but 
rather has progressed from negligible limitation of motion 
and intermittent pain in 1975 to documented degenerative 
joint disease and degenerative disc disease today.  The 
progressive worsening of appellant's symptoms, as documented 
in medical evidence, resulted in progressively higher 
disability ratings of 10 percent, 40 percent, and the current 
60 percent.  The record simply does not support appellant's 
contention that he was belatedly awarded a high rating for 
symptomatology that has not changed in severity since 1975.  

The Board also at this point acknowledges the lay statements 
submitted by a number of appellant's acquaintances.  "A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, these lay statements do not 
provide evidence relevant either to increased rating or 
earlier effective date for higher rating.  The lay statements 
generally assert that appellant incurred a neck injury during 
service and that he sought continuous medical treatment 
thereafter.  Since appellant was granted service-connected 
disability effective the day of his discharge from service, 
the lay statements, however well intentioned, are not 
relevant to any issue currently under appellate review.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence does not show that a basis 
exists for a grant of an effective date earlier than June 16, 
1998, the date of claim for increase, and the benefit of the 
doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to June 16, 1998, for a rating of 60 
percent for service-connected cervical spine disorder is 
denied.




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


